Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-3, 9-11, and 17-19 are amended
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 04/12/2021.


Response to Arguments

Regarding claims 2, 3, 10, 11, 18, and 19 previously objected for informalities, claims 2, 3, 10, 11, 18, and 19 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1, 9, and 17 previously rejected under 35 U.S.C. § 112(b), claims 1, 9, and 17 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “the Office Action asserts that Stephenson's monitor mode AP (MMAP), an AP that operates in a monitoring mode, as allegedly reading on the claimed scan engine. First, all scanning in Stephenson appears to be performed by APs. Indeed, the Office Action's own interpretation of Stephenson is that an MMAP performs scanning. However, this limitation explicitly requires that the wireless client device, not the AP, performs scanning (and is managed by the scan engine).” on page 9, filed on 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. US Pub 2010/0118830 (hereinafter “Stephenson”), and in view of Singla et al. US Pub 2017/0272317 (hereinafter “Singla”). 
Regarding claim 1
Stephenson discloses a wireless network access point (“a Portal AP (PAP), a Border AP (BAP) or an Interior AP (IAP)” [0016]; Fig. 1) comprising:
a first wireless interface to receive network traffic (“In the example of FIG. 2, there are WLAN controllers (WLCs) 200(1), 200(2) and 200(3) that connect to and communicate with multiple APs.” [0022-0024]; Fig. 2) from wireless client devices (e.g. “mobile node MN 70” in Fig. 2); 
a scan engine (i.e. “MMAP”) to manage off-channel scanning (“When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.” [0053]) by the wireless client devices (e.g. “mobile node MN 70” in Fig. 2) connected via the first wireless interface (“the MMAPs scan and make measurements on a plurality of RF channels according to their configured channel scanning schedule in order to measure receive signal strength of signals on each of the RF channels for a period of time (dwell interval).  The channel scanning schedule determines which RF channels to scan as well as the duration of time to spend (i.e., dwell) on each channel.” [0044]; [0061]), the scan engine to:
evaluate one or more characteristics corresponding to the wireless client devices (“In order to determine when to send handover triggers, the WLAN infrastructure measures link parameters on the radio link between a WLAN access point (AP) and the MN or obtains these measurements from the MN.  In WiFi networks, the MN determines the AP with which to associate.  As the MN roams from AP to AP, the link conditions naturally change.  When the appropriate link parameters cross a threshold, the WLAN infrastructure generates and sends a handover trigger.  In general, a handover trigger can be a hand-out trigger advising the MN to roam to a cellular network or a hand-in trigger advising the MN that it may roam in to the WiFi network.” [0006] and furthermore “When one or more link parameters between a MN and an AP cross a threshold (e.g., the RSSI of frames received from its serving AP becomes too low) a MN must roam to a new AP or risk dropping the link.  In WiFi networks, a MN tunes off-channel to transmit Probe Request frames and listens for Probe Response frames from other APs.  A MN uses the Probe Responses to determine the AP to associate with next.  While this is occurring, the APs receiving the Probe Request frames can process these frames to aid in the handover process.” [0052]),
Stephenson does not specifically teach send a request to one or more selected wireless client devices from the wireless client devices, the request to cause the one or more selected wireless client devices to perform off-channel scanning, receive reports from the one or more selected wireless client devices having information gathered by the off-channel scanning performed by the selected wireless client devices, utilizing information from the reports to perform network setting modification.
In an analogous art, Singla discloses a wireless network access point (i.e. “access point 14” in Fig. 1) to send a request (i.e. “probe request”) to one or more selected wireless client devices from the wireless client devices (“The access point 14 for the off-channel scanning data can send probe requests for a particular Service Set Identifier (SSID) to measure signal strengths to a particular neighbor to reduce the number of probe responses received.” [0101]), the request to cause the one or more selected wireless clients to perform off-channel scanning (“The access point 14 for the off-channel scanning data can send frames that spoof another in-network Basic Service Set (BSS) to elicit responses from neighboring access points and clients.” [0101]; “the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16.” [0073]; “These measurements in steps 52, 53 could include traffic load required by each client, the data rate that can be maintained between each of the nodes and from each of the nodes to each of the clients, the packet error rates in the links between the nodes and between the nodes and the clients, and the like.” [0074])
receive reports from the one or more selected wireless client devices (“elicit responses from neighboring access points and clients.” [0101]) having information gathered by the off-channel scanning performed by the selected wireless client devices (“The measurement data can include a plurality of Received Signal Strength Indicators (RSSI), achievable data rates, capacity, load, error rates, delays, and fractions of time spent transmitting and receiving.  The switching off can be determined based on a load of the access point 14.” [0101]) 
utilizing information from the reports to perform network setting modification (“the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16. Specifically, the measurement step 52 is performed by each access point 14 to gather data.” [0073]; [0064]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stephenson’s method of wireless communications handover between AP and mobile device, to include Singla’s data gathering method to enable the optimization of distributed Wi-Fi networks in order to efficiently determine best candidates for handoff selection (Singla [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Singla’s data gathering method to enable the optimization of distributed Wi-Fi networks into Stephenson’s method of wireless communications handover between AP and mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein communications with the selected wireless client devices is compliant with IEEE 802.11k (“Link Measurement Request and Response frames introduced by the IEEE 802.11k-2008 communication standard” [0052]) and IEEE 802.11v standards (“802.11v Location Track Notification Frames” [0031]).

Regarding claim 3
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 2 
Stephenson further discloses wherein the communications with the selected wireless clients utilizes at least the Radio Measurement Request and Radio Measurement Report features of the IEEE 802.11k standards (“Link Measurement Request and Response frames introduced by the IEEE 802.11k-2008 communication standard” [0052]).

Regarding claim 4
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the information gathered by the off-channel scanning (i.e. “passive scanning” [0091]) comprises at least beacon (e.g. “Beacon report” [0086-0087]) and frame information (“When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.  Without these frames (or other suitable frames), the AP will not be able to accurately determine the location of the MN.  When the MN is off-hook (that is, on a voice call), the APs may be configured to request the MN to transmit suitable frames off-channel.  The AP could accomplish this by requesting the MN to perform an 802.11k or vendor-customized Beacon report or a path loss measurement.  In response, the MN transmits off-channel frames and will expend battery power in so doing.” [0053]; [0031]).

Regarding claim 6
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the selected wireless client devices are selected based on activity levels for the wireless client devices (“When one or more link parameters between a MN and an AP cross a threshold (e.g., the RSSI of frames received from its serving AP becomes too low) a MN must roam to a new AP or risk dropping the link.  In WiFi networks, a MN tunes off-channel to transmit Probe Request frames and listens for Probe Response frames from other APs.  A MN uses the Probe Responses to determine the AP to associate with next.  While this is occurring, the APs receiving the Probe Request frames can process these frames to aid in the handover process… Then, the results of the probe request measurements can be forwarded to the MSE 400 to aid in handover trigger generation.  Since APs other than the serving AP are receiving these frames, the measurements can be used by an RF triangulation algorithm (or similar algorithm such as RF fingerprinting) to aid in determining the location of the MN with respect to a handover point, e.g., a building doorway.” [0052]; [0006]).

Regarding claim 7
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 1 
Singla further discloses wherein the selected wireless client devices are selected based on whether the wireless client devices are stationary or mobile (“The time series data collected on the vector of signal strengths between a client and all the nodes in the network enables the extraction of node trajectories, i.e., predicting future locations (in the space of signal strengths) of a node based on the trajectory in the recent past.  This data is used to predict likely candidates for handoff in the near future.  The trajectories of Wi-Fi client devices 16 are also used to classify clients based on their mobility characteristics, distinguishing for example between stationary, nomadic, mobile, and highly mobile clients.” [0249]).

Regarding claim 8
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the selected wireless client devices are selected based on location of the wireless client devices (“Then, the results of the probe request measurements can be forwarded to the MSE 400 to aid in handover trigger generation.  Since APs other than the serving AP are receiving these frames, the measurements can be used by an RF triangulation algorithm (or similar algorithm such as RF fingerprinting) to aid in determining the location of the MN with respect to a handover point, e.g., a building doorway.” [0052] and furthermore “When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.  Without these frames (or other suitable frames), the AP will not be able to accurately determine the location of the MN.” [0053]) within the spatial distribution of the host wireless network (“In order to further reduce the need for the MN to transmit additional frames, the WLAN infrastructure keeps track of the MN's location within the building.  If the MN is not near a handover point, e.g., a building exit, then the additional frames are not required and will not be requested, or they may be requested much less frequently.  Again, location, as used herein, can be different than an [x, y, z] coordinate; it can be expressed as an RF proximity to a handover point.” [0054]).

Regarding claim 9
A non-transitory computer-readable medium having stored therein instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:
evaluate one or more characteristics corresponding to wireless client devices within a wireless network;
cause a request to be sent from a wireless access point of the wireless network to one or more selected wireless client devices from wireless client devices, the request to cause the one or more selected wireless clients to perform off-channel scanning;
receive, with the wireless access point, reports from the one or more selected wireless client devices having information gathered by the off-channel scanning performed by the selected wireless client devices; and
utilize information from the reports to perform network setting modification.
The scope and subject matter of non-transitory computer readable medium claim 9 is drawn to the computer program product of using the corresponding apparatus claimed in claim 1. Therefore computer program product claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10
The non-transitory computer-readable medium of claim 9 wherein communications with the selected wireless client devices is compliant with IEEE 802.11k and IEEE 802.11v standards.


Regarding claim 11
The non-transitory computer-readable medium of claim 10 wherein the communications with the selected wireless clients utilizes at least the Radio Measurement Request and Radio Measurement Report features of the IEEE 802.11k standards.
The scope and subject matter of non-transitory computer readable medium claim 11 is drawn to the computer program product of using the corresponding apparatus claimed in claim 3. Therefore computer program product claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 12
The non-transitory computer-readable medium of claim 9 wherein the information gathered by the off-channel scanning comprises at least beacon and frame information.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding apparatus claimed in claim 4. Therefore computer program product claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on activity levels for the wireless client devices.


Regarding claim 15
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on whether the wireless client devices are stationary or mobile.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding apparatus claimed in claim 7. Therefore computer program product claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 16
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on location of the wireless client devices within the spatial distribution of the host wireless network.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding apparatus claimed in claim 8. Therefore computer program product claim 16 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 17
A method comprising:
evaluating one or more characteristics corresponding to wireless client devices within a wireless network;
causing a request to be sent from a wireless access point of the wireless network to one or more selected wireless client devices from wireless client devices, the request to cause the one or more selected wireless clients to perform off-channel scanning;
receiving, with the wireless access point, reports from the one or more selected wireless client devices having information gathered by the off-channel scanning performed by the selected wireless client devices; and
utilizing information from the reports to perform network setting modification.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 17 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The method of claim 17 wherein communications with the selected wireless client devices is compliant with IEEE 802.11k and IEEE 802.11v standards.
The scope and subject matter of method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 18 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 19
The method of claim 18 wherein the communications with the selected wireless clients utilizes at least the Radio Measurement Request and Radio Measurement Report features of the IEEE 802.11k standards.


Regarding claim 20
The method medium of claim 17 wherein the information gathered by the off-channel scanning comprises at least beacon and frame information.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 20 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, in view of Singla, and further in view of Amini et al. US Pub 2017/0134255 (hereinafter “Amini”). 
Regarding claim 5
Stephenson, as modified by Singla, previously discloses the wireless access point of claim 4 
Stephenson and Singla do not specifically teach wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information.
In an analogous art, Amini discloses a method to select best AP candidates for handoff (“The mesh network can also perform WLAN radio measurements, as described in IEEE 802.11k standards.  Functions include the generation and dissemination of a Link Measurement report (i.e., for a client or an AP to query the other side for the quality of the link), as well as a Neighbor Report (i.e., information about neighboring APs that are known candidates to which the client can consider roaming).” [0110]) wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information (“Other IEEE 802.11k measurements supported include, for example, Beacon, Channel Load, Noise Histogram, STA Statistics, Location Configuration Information, Transmit Stream/Category Measurement, and Frame.” [0110]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stephenson’s method of wireless communications handover between AP and mobile device, as modified by Singla, to include Amini’s method for implementing a local area wireless mesh network in order to efficiently determine best candidates for handoff selection (Amini [0037]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amini’s method for implementing a local area wireless mesh network into Stephenson’s method of wireless communications handover between AP and mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
The non-transitory computer-readable medium of claim 12 wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding apparatus claimed in claim 5. Therefore computer program product claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466